Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "wherein the one or more fibrous layers" in lines 1 and 2.  Claim 4 depends from claim 1 and claim 1 recites “a fibrous layer”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 11, 13, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Statham et al (US 5150476).  
Statham is directed to a layered insulating fabric for use as a lining for protective garments.  Statham teaches the fabric has an intermediate layer (14) of pleated material sandwiched between a face (12) and an inner (13) layer of material (ABST).  The intermediate layer is a pleat layer made by corrugating the fabric to have such that the fabric has ridges and troughs (col. 5, lines 15-30).  The orientation of the fibers in the fabric in ridges and troughs are equated with vertically lapped.  
Statham’s face layer is adjacent the wearer’s body absorbs and wicks moisture from the face layer of the inner liner fabric and then wicked away and into the pleated materials and the moisture can be dissipated as water vapor through the inner layer (col. 3, lines 7-18).  The face layers are equated with one or more moisture wicking layers.  Note, that the claim to an article is adapted to remove moisture does not limit the claim to one that wicks moisture as adapted to language suggests of makes optional but does not require the steps as claimed, i.e. wicking.
As to claim 2, Statham teaches the inner face is adjacent the body to wick moisture away from the body (col. 6, lines 12-30). Statham teaches the fabric is for a fire fighters’ garment and therefore a wearable article.
As to claim 4-7,  Statham teaches the pleated fabric intermediate layer is sandwiched between the face fabrics, (12) and (13).  The materials of the inner layer 13, intermediate layer 14 are moisture absorbent for drawing moisture away from the face material (12) (col. 4, lines 48-60). The inner fabric (13) and face fabric (12) are both wicking layers and the intermediate are all the same materials and moisture absorbent with some insulation qualities.  The fibrous layer is sandwiched between the inner layer and the face material.
There is wicking of moisture away from the wearer’s body through the face material (12) and into the pleated intermediate layer (14) and toward the inner layer (13) of the liner will reduce risk of steam burn when fighting a fire (col. 6, lines 39-43).  The (13) and (14) layers draw moisture away from the face material (12) and therefore moisture is transported through the face layer 12 into intermediate 14 and moisture is drawn to 13 and dissipated as water vapor (col. 6, lines 12-34). 
As the layers draw moisture from the surface of the body to the exterior, the layers are equated with moisture wicking layers and adapted to contact the surface (claim 5) and sandwich the intermediate layer (claim 4) and the outer layer faces away from the body (surface) producing the moisture (claim 6) and is adapted to pull moisture from the user’s skin through the fabric article on the exterior surface of the article (claim 7).
As to claim 8, Statham teaches the fabric is has a pleated intermediate layer to promote moisture, moisture vapor and air flow through the fabric (col. 6, lines 39-44) and is equated with breathable and permeable to encourage evaporation.
As to claim 11 and 13, Statham teaches the layers move moisture from the face layer 12 through layer 14 to layer 13 (col. 6, lines 39-44) and this is equated with creating a capillary effect to pull moisture away from the surface.  By definition, wicking is the act to absorb or draw off liquid by capillary action.
As to claim 16, Statham teaches the intermediate layer is formed by a pleating process that is equated with vertical lapping process.  Product by process claims are not limited by the process of making and patentability is determine by the structure of the product.
As to claim 22, Statham teaches the fibers can be made from polyester, aramids, polyolefins, carbon, polyamide which are thermoplastic polymers as claimed.

Claims 1, 2, 4-11, 13, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latimer et al (US 2001/0009711).
Latimer is directed to a resilient fluid management material for personal care products (Title).  Latimer teaches a corrugated nonwoven web where at least 40 percent of the web surface area is made from fusible fibers.  The corrugated web is bonded such that no gaps are present between the folds of the web.  The web provides compression resistance and resiliency than webs having conventional X-Y plane fiber alignment.
The corrugated web is equated with fibrous layers that are vertically oriented fibers.  See Fig. 10.  

    PNG
    media_image1.png
    249
    328
    media_image1.png
    Greyscale

Latimer teaches a personal care product with a fluid transfer layer, a fluid retention layer and a garment side layer acting together as an absorbent system [0056].  The body side layer is referred to a bodyside liner or topsheet and the liner is next to the skin [0056]-[0057]. There is a garment side liner layer, referred to as the backsheet [0058]. The absorbent system layers located between the body side layer and the garment side layer is a corrugated nonwoven wherein the fibers are oriented in the Z direction.  Such Z-direction fibers facilitate fluid movement away from the skin [0060].
Latimer teaches the material has directional fluid wicking properties [0075].
Latimer anticipates an article comprising one or more fibrous layers with vertically oriented fibers, the corrugated nonwoven, and a body side layer that removes moisture from the body side which is equated with one or more moisture wicking layers claimed.  Latimer anticipates an article that removes moisture form the surface producing the moisture.  With regard to the claimed phrase “adapted to”, adapted to does not limit the claim scope but merely makes optional and does not limit the claim to a particular structure. 
As to claim 2, Latimer teaches the absorbent article is a personal care article that is worn or wearable.  Latimer teaches the absorbent article removes moisture from the body.
As to claim 4, Latimer teaches a corrugated nonwoven, equated with the vertically oriented fibrous layers, and the corrugated nonwoven is sandwiched between the body side topsheet and a garment side back sheet.  The topsheet removes moisture from the body.  The garment back sheet is impermeable to liquid but vapor permeable and equated with wicking as it transports moisture [0059]. 
As to claim 5, Latimer teaches a topsheet layer that removes moisture from the body side surface into the corrugated nonwoven.  Moving moisture is equated with wicking.
As to claims 6 and 7, Latimer teaches an outer layer, backsheet and it is opposite to the inner topsheet and the laminate serves to move moisture away from the surface of the skin and allow for vapor permeability at the backsheet outer layer. Latimer teaches a topsheet layer that removes moisture from the body side surface into the corrugated nonwoven.  
As to claim 8, Latimer teaches the article improves the flow of moisture from the skin to the corrugated nonwoven layers.  Latimer teaches the backsheet, outer layer, is vapor or gas permeable to promote breathable, permeability [0059].
As to claims 9 and 10, Latimer teaches the fibers in the corrugated nonwoven layer can be shaped, e.g. trilobal, pentalobal [0067].
As to claim 11, Latimer teaches the fibers in the corrugated nonwoven enhances fluid wicking properties [0075] and facilitate fluid movement away from the skin [0060].  By definition, wicking is the act to absorb or draw off liquid by capillary action.
As to claim 13, Latimer teaches the topsheet, next to the skin, moves the fluids into the corrugated nonwoven [0057].
As to claim 16, Latimer teaches the corrugated nonwoven layer is made by vertical lapping process (claim 6).
As to claim 22, Latimer teaches thermoplastic polymeric fibers [0032], such as polyolefin fibers [0068], [0069] which are low melting point fibers and are known thermoplastics.

Claims 1, 2, 4-11, 13, 14, 16, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFranks et al (US 20150147518).
DeFranks is directed to a fire resistant panel including vertically oriented fire retardant treated fibers and adaptive covering material and underlying batting layer.  The batting layer is formed of vertically oriented fibers (ABST), see Fig. 2B. 

    PNG
    media_image2.png
    529
    569
    media_image2.png
    Greyscale

The adaptive cover layer with a multifunctional layer comprises a first functional component and a second functional component [0010], [0024].  The adaptive cover layer provide improved comfort by providing thermoregulation, dynamic moisture wicking, dynamic comfort and increased performance [0024].
The article requires adaptive cover layer 106, vertically oriented fiber layer 104, and an optional bottom fabric layer [0027].  
As to claim 2, the article can be used in protective apparel applications [0077].
As to claim 4, DeFranks teaches the vertically oriented fibers are sandwiched between the adaptive cover fabric layer and a bottom fabric layer.  The structure has dynamic wicking [0024].  The adaptive cover fabric is shown in Fig. 2A as being exterior to the vertically oriented fiber layers 104.  The adaptive cover layer has the properties of wicking and therefore both of the moisture wicking and sandwich the vertical oriented fibers.
As to claim 5, DeFranks teaches that moisture from the skin is drawn away from the skin [0030].
As to claim 6 and 7, DeFranks teaches a sandwich structure where one side draws moisture away from the skin and therefore the outer layer removes moisture from the laminate as it is also a dynamic wicking layer.

    PNG
    media_image3.png
    426
    640
    media_image3.png
    Greyscale


As to claim 8, DeFranks teaches the article is intended to remove moisture from the skin for thermoregulation.
As to claims 9 and 10, DeFranks teaches fibers with complex cross-sectional shapes [0081] as shown in figures 6A-6D.  The shapes shown in the figures are equated with lobes or grooves.

    PNG
    media_image4.png
    587
    509
    media_image4.png
    Greyscale

As to claim 11, DeFranks teaches the vertically oriented fibers provide wicking and absorb and transport moisture and wicking is by definition is capillary action.
As to claim 13, DeFranks teaches the adaptive cover layer is a wicking layer and directs the moisture through the layers.
As to claim 14, DeFranks teaches the vertically oriented fibers provide for cushioning [0026] and [0112].
          As to claim 16, DeFranks teaches the vertically oriented fibers are made by a vertical lapping process such as that disclosed in US 5702801 wherein the they are formed as pleats formed of cross laid nonwoven web of fibers [0107]-[0109].
As to claim 19, DeFranks teaches the laminate can be washed and retain properties [0043].
          As to claim 20, DeFranks teaches addition of antimicrobials [0103].
          As to claim 21, DeFranks teaches copper oxides can be used for flame retardants [0101].
As to claims 22, DeFranks teaches the fibers of can include low melting fibers (which are equated to thermoplastic as a melting fiber is thermoplastic) such as polyester [0110]. 
As to claim 24, DeFrank teaches nano or microparticles are incorporated into the functional layer or the composite [0058].  The nano or microparticles can be SiO2 which can sorb water from the gas phase of the textile material [0060].  SiO2 is equated with sand. DeFranks also teaches addition of binder in the fiber layer [0083].
DeFranks teaches particles in the composite, which is equated to have particles embedded in the fiber layer.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Statham et al (US 5150476).  
As to claim 14, Statham differs and does not explicitly disclose the fabric provides a cushion.  As Statham teaches the same materials and structure as claimed, it is reasonable to presume that the properties of cushion are inherent to the structure.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a fabric with cushioning motivated to provide a fabric that is comfortable for wearing.
As to claim 19, Statham is directed to a fabric for use in a fire fighter garment and one would know that a garment is washable.  As Statham teaches the same materials and structure as claimed, it is reasonable to presume that the fabric is washable and retains the properties of shape, resilience, wicking, drying etc.
As to claim 27, Statham teaches a fabric material for wearing as a fire fighter garment and would inherently be flexible and reusable.   As Statham teaches the same materials and structure as claimed, it is reasonable to presume that the properties of flexible and reusable are inherent to the structure.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a flexible and reusable fabric motivated to provide a fabric that is comfortable for wearing.

Claims 14, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Latimer et al (US 2001/0009711).
As to claim 14, Latimer teaches the articles has compression resistance and resilience and tests the property (ABST), [0044] which is equated with cushioning and structural resiliency.  As Latimer teaches the same materials and structure as claimed, it is reasonable to presume the properties of cushioning and resiliency are inherent to Latimer.
As to claim 19, Latimer is directed to a fabric for use in a diaper.  As Latimer teaches the same materials and structure as claimed, it is reasonable to presume that the fabric is washable and retains the properties of shape, resilience, wicking, drying etc. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a flexible and reusable fabric motivated to provide a fabric that is comfortable for wearing.
As to claim 27, Latimer teaches the same materials and structure as claimed and therefore would inherently produce a flexible article. 
As Latimer teaches the same materials and structure as claimed, it is reasonable to presume that the properties of flexible and reusable are inherent to the structure.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a flexible and reusable fabric motivated to provide a fabric that is comfortable for wearing.

Claims 19, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeFranks et al (US 20150147518).
As to claim 19, DeFranks is directed to a fabric for use in apparel and household fabrics.  As DeFranks teaches the same materials and structure as claimed, it is reasonable to presume that the fabric is washable and retains the properties of shape, resilience, wicking, drying etc.
As to claim 20, DeFranks teaches use of antimicrobials and therefor would be mold and mildew resistant and odor resistant.  As DeFranks teaches the same structure and materials it is reasonable to presume that the claimed properties are inherent to the structure of DeFranks.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a dry fabric motivated to provide a fabric that removes moisture and eliminate mold, mildew and odors by doing so.
As to claim 27, DeFranks teaches a fabric material for apparel and household goods would inherently be flexible.   As DeFranks teaches the same materials and structure as claimed, it is reasonable to presume that the properties of flexibility is inherent to the structure.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a flexible and reusable fabric motivated to provide a fabric that is comfortable for wearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al (US 2001/0009711) in view of Ray et al (US 2004/0190177).
Latimer differs and does not teach molding or thermoforming the fibrous article.  Latimer teaches using thermoplastic fibers which would inherently be capable of thermoforming.
Ray is directed to multiple layer thermoformable sheet material of vertically lapped fibers.  Thermoformability refers to the ability of the sheet material to be shaped in a molding tool under application of heat and, optionally, pressure, and subsequently retain the molded shape [0003].  Shown in FIG. 1 is a thermoformable acoustic sheet material 10, which in accordance with the invention includes a barrier layer 12 of fiber and an absorber layer 14 of vertically-lapped fiber, wherein the absorber layer has a typical thickness of at least about 15 millimeters. The indicated thicknesses refer to the thicknesses of the layers of the thermoformable acoustic sheet material before it has been shaped or molded in a tool under application of heat and, optionally, pressure. After shaping or molding of the thermoformable acoustic sheet material, the layers 12, 14 will typically have variable thicknesses ranging up to the original thicknesses of the layers prior to thermoforming [0012].
Ray teaches in order to provide a thermoformable acoustic sheet material, the barrier layer may include synthetic fibers that can be thermally fused together during a thermoforming operation to provide a flexible, resilient finished product conforming to the contours to which the shaped product is to be mounted. Synthetic fibers for imparting thermoformability include various thermoplastic fibers that can be softened and/or partially melted upon application of heat during a thermoforming process to form a multiplicity of bonds at fiber-fiber intersections to impart flexible and resilient shape retention properties. Examples of suitable thermoplastic fibers include fibers comprised of homopolymers and copolymers of polyester, nylon, polyethylene, polypropylene and blends of fibers formed from these polymers and copolymers. Particularly suitable are composite or bicomponent fibers having a relatively low melting binder component and a higher melting strength component. Bicomponent fibers of this type are advantageous since the strength component imparts and maintains adequate strength to the fiber while the bonding characteristics are imparted by the low temperature component. A variety of bicomponent fibers of this type are commercially available from various sources. One suitable fiber for use in the present invention is a sheath-core bicomponent construction wherein the core is formed of a relatively high melting polyethylene terephthalate (PET) polymer and the sheath comprises a PET copolymer having a lower melting temperature which exhibits thermoplastic adhesive and thermoformability properties when heated to a temperature of about 110 to 185 C [0024].
Ray teaches bicomponent thermoplastic fibers are required to provide a thermoformable or molded article.  As Latimer teaches synthetic bicomponent fibers as taught in Ray and claimed, Latimer could be thermoformed or molded into a shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to thermoform or mold the wicking fabric of Latimer motivated to mold into a desired shape as taught by Ray.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al (US 2001/0009711) in view of Hansen (US5789326).
Latimer differs and does not teach binder or particles embedded in the fibrous layer.
Hansen is directed to a binder applied to particles which are combined with fibers to bind the particles to the fibers (ABST).  Hansen is directed to superabsorbent materials in fibrous absorbent articles and binding superabsorbent particles to cellulosic fibers which are then used in absorbent articles (col. 1, lines 17-32).  The superabsorbent particles adhered to the fibers improve the absorbent properties of the fibers and resultant absorbent article.  The particles can be silica which is equated with sand.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate absorbent particles on the fibers motivated to increase the absorbency of the laminate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al (US 20150147518) in view of Ray et al (US 2004/0190177).
DeFranks differs and does not teach molding or thermoforming the fibrous article.
Ray is directed to multiple layer thermoformable sheet material of vertically lapped fibers.  Thermoformability refers to the ability of the sheet material to be shaped in a molding tool under application of heat and, optionally, pressure, and subsequently retain the molded shape [0003].  Shown in FIG. 1 is a thermoformable acoustic sheet material 10, which in accordance with the invention includes a barrier layer 12 of fiber and an absorber layer 14 of vertically-lapped fiber, wherein the absorber layer has a typical thickness of at least about 15 millimeters. The indicated thicknesses refer to the thicknesses of the layers of the thermoformable acoustic sheet material before it has been shaped or molded in a tool under application of heat and, optionally, pressure. After shaping or molding of the thermoformable acoustic sheet material, the layers 12, 14 will typically have variable thicknesses ranging up to the original thicknesses of the layers prior to thermoforming [0012].
Ray teaches in order to provide a thermoformable acoustic sheet material, the barrier layer may include synthetic fibers that can be thermally fused together during a thermoforming operation to provide a flexible, resilient finished product conforming to the contours to which the shaped product is to be mounted. Synthetic fibers for imparting thermoformability include various thermoplastic fibers that can be softened and/or partially melted upon application of heat during a thermoforming process to form a multiplicity of bonds at fiber-fiber intersections to impart flexible and resilient shape retention properties. Examples of suitable thermoplastic fibers include fibers comprised of homopolymers and copolymers of polyester, nylon, polyethylene, polypropylene and blends of fibers formed from these polymers and copolymers. Particularly suitable are composite or bicomponent fibers having a relatively low melting binder component and a higher melting strength component. Bicomponent fibers of this type are advantageous since the strength component imparts and maintains adequate strength to the fiber while the bonding characteristics are imparted by the low temperature component. A variety of bicomponent fibers of this type are commercially available from various sources. One suitable fiber for use in the present invention is a sheath-core bicomponent construction wherein the core is formed of a relatively high melting polyethylene terephthalate (PET) polymer and the sheath comprises a PET copolymer having a lower melting temperature which exhibits thermoplastic adhesive and thermoformability properties when heated to a temperature of about 110 to 185 C [0024].
Ray teaches bicomponent thermoplastic fibers are required to provide a thermoformable or molded article.  As Latimer teaches synthetic bicomponent fibers as taught in Ray and claimed, DeFranks could be thermoformed or molded into a shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to thermoform or mold the wicking fabric of DeFranks motivated to mold into a desired shape as taught by Ray.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al (US 2001/0009711) in view of Amos et al (US 20120070480).
As to claims 21, Latimer differs and does not teach an antimicrobial additive of silver or copper.
Amos is directed to an antimicrobial absorbent article.  Amos teaches the absorbent articles include garments such as such as disposable infant diapers, adult incontinence articles, feminine hygiene articles such as sanitary napkins, wound dressings, bandages, panty liners and tampons, personal care wipes and household wipes to provide odor control, and control of microbial growth (ABST).
Amos teaches the antimicrobial additives include silver [0059].
Amos teaches the absorbent articles include a corrugated nonwoven and a liquid permeable topsheet [0091].  Amos teaches reducing odor and microbial growth but does not explicitly teach mold and mildew.  Mold and mildew are equated microbial organisms 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ antimicrobials such as silver motivated to reduce odor and control microbial growth.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al (US 20150147518) in view of Laton et al (US 2008/0148468).
DeFranks differs and does not teach particles in the fibers.
Laton is directed to a fire fighter garment that provide chemical and biological protection.  Chemical and biological protective garments are provided having incorporated therein at least one sorptive, reactive, or combined sorptive/reactive material capable of providing protection from at least one chemical or biological agent [0009]. The protective component is provided from activated carbon embedded in or bonded to the substrate [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate embedded carbon particles in the fibers and fabric motivated to produce a fabric that is biologically and chemically protective.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Statham et al (US 5150476) in view of Laton et al (US 2008/0148468).
Statham differs and does not teach particles in the fibers.
Laton is directed to a fire fighter garment that provide chemical and biological protection.  Chemical and biological protective garments are provided having incorporated therein at least one sorptive, reactive, or combined sorptive/reactive material capable of providing protection from at least one chemical or biological agent [0009]. The protective component is provided from activated carbon embedded in or bonded to the substrate [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate embedded carbon particles in the fibers and fabric motivated to produce a fabric that is biologically and chemically protective.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2,4-11,13-14,16-17,19-22 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 32-57 of copending Application No. 17552598(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to wicking fibrous layer and vertically oriented fibrous layer for removal of moisture from a body and to a wearable article.  Both the instant invention and the copending application require embedded particles and thermoplastic fibers, antimicrobial properties and additives, are washable and reusable, cushioning, formed by vertical lapping, and made from noncircular fibers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopacz et al (US 7176150)
Braun et al (US 5620545)
           Chien et al (5558924)
Morrison WO02054896
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759